     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 1 of 14 Page ID #:39



 1    Christopher A. Stapleton SBN 315777
 2    cstapleton@tbsc.la
      LAW OFFICES OF CHRISTOPHER STAPLETON
 3    (salaried employees of The Best Service Co., Inc.)
 4    6700 S. Centinela Ave., Third Floor
      Culver City, CA 90230
 5    Phone - (310) 391-0800; Fax - (310)-636-4771
 6
      Attorney for The Best Service Company,
 7

 8
                          UNITED STATES DISTRICT COURT
 9

10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12    MARK A. AGUILAR,                       )     Case No.: 5:19-CV-01868-JGB-KKx
                                             )
13                Plaintiff                  )     DEFENDANT THE BEST SERVICE
                                                   COMPANY, INC.’S NOTICE OF
14                                           )     MOTION AND MOTION TO DISMISS
      vs.                                    )     PLAINTIFF’S COMPLAINT UNDER
15                                                 F.R.C.P. 12(b)(6)
                                             )
16                                           )     [Filed concurrently with the Declaration of
                                             )     Christopher Stapleton; and [Proposed]
17                                                 Order]
      THE BEST SERVICE COMPANY,              )
18                                           )
                                                   Hearing date: January 13, 2020
                  Defendant.                 )     Hearing time: 9:00 a.m.
19                                           )     Before: Honorable Jesus G. Bernal
                                                   Courtroom: 1
20                                           )
                                             )
21
                                             )
22                                           )
23          TO PLAINTIFF MARK A. AGUILAR AND PLAINTIFF’S ATTORNEY
24
      OF RECORD:
25

26          PLEASE TAKE NOTICE THAT, on January 13, 2020, at the hour of
27    9:00 a.m. in Courtroom 1 of the above-captioned court located at 3470 Twelfth
28
                                             -1-
                                      Notice of Motion
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 2 of 14 Page ID #:40



 1    Street, Riverside, CA 92501, Defendant The Best Service Company, Inc. will
 2
      move the Court pursuant to Federal Rule of Civil Procedure 12b(6) to dismiss,
 3

 4    with prejudice, the complaint, and each of the claims for relief set forth therein, as

 5    described below.
 6
            This motion is made following the unsuccessful attempt of conference of
 7

 8    counsel pursuant to L.R. 7-3 beginning on or about October 17, 2019. (see
 9    Declaration of Christopher Stapleton, hereinafter “Stapleton Dec. ¶ 2”). On
10
      October 17, 2019, Defendant’s attorney called Plaintiff’s attorney’s office and
11

12    requested to speak with Plaintiff’s attorney; the individual answering the telephone
13    instructed Defendants attorney that any communication would need to be made
14
      through email. (see Stapleton Dec. ¶¶ 2-3). That same day, Defendant’s attorney
15

16    sent Plaintiff’s attorney an email notifying him that there were a number of issues
17    with the complaint that Defendant’s attorney would like to discuss in order to
18
      alleviate the need for the instant Rule 12 Motion. (see Stapleton Dec. ¶¶ 4-5). On
19

20    October 25, 2019, Defendant’s attorney again emailed Plaintiff’s attorney in an
21
      effort to discuss the issues in the complaint; Plaintiff’s Attorney responded, but
22
      Defendant’s Attorney and Plaintiff’s Attorney were unable to come to an
23

24    agreement with respect to the issues contained in the instant Motion. (see Stapleton
25
      Dec. ¶¶ 6-9).
26
27

28
                                                -2-
                                        Notice of Motion
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 3 of 14 Page ID #:41



 1          All of Plaintiff’s claims for relief should be dismissed as they are foreclosed
 2
      by the Bankruptcy Code’s discharge injunction enforcement mechanism, which
 3

 4    controls disputes related to alleged violations of the same. Additionally, and in the

 5    alternative, all of Plaintiff’s claims for relief should be dismissed because they are
 6
      pled as bare legal conclusions, devoid of supporting factual allegations and fail to
 7

 8    meet the pleading standard of Rule 12(b)(6) or the sufficiency requirements
 9    established by the Supreme Court in Ashcroft v. Iqbal, as well as Bell Atlantic
10
      Corp. v. Twombly. The complaint is so lacking of supporting facts that even if
11

12    every factual allegation in the complaint is taken as true, no court could find the
13    remaining allegations sufficiently “plausible,” under the requirements of Iqbal and
14
      Twombly to escape dismissal.
15

16          This motion will be based on this Notice of Motion, the Memorandum of
17    Points and Authorities and any Exhibits attached thereto, facts or matters taken
18
      under judicial notice, and any evidence and arguments presented at the hearing of
19

20    this motion.
21
      DATED: October 28, 2019                            /s/ Christopher Stapleton
22                                                          Christopher Stapleton
                                                            Attorney for Defendant, The
23
                                                            Best Service Company, Inc.
24

25

26
27

28
                                                -3-
                                        Notice of Motion
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 4 of 14 Page ID #:42



 1
              MEMORANDUM OF POINTS AND AUTHORITIES
 2          Defendants hereby submit their Memorandum of Points and Authorities in
 3
      support of this Motion to Dismiss.
 4

 5    I.    INTRODUCTION
 6          Plaintiff alleges that, at some time before February 20, 2019, he obtained a
 7
      credit card issued by Frontwave Credit Union F/K/A Pacific Marine Credit Union
 8

 9    and accumulated a balance of $10,481.87, which was subsequently charged off.
10    (see Plaintiff’s Complaint ¶¶ 9-11). Plaintiff’s charged off debt was allegedly
11
      discharged on June 3, 2019, after he filed for Bankruptcy on February 20, 2019.
12

13    (see Plaintiff’s Complaint ¶¶ 13, 15). In Plaintiff’s bankruptcy petition, Plaintiff
14
      alleges that Frontwave Credit Union F/K/A Pacific Marine Credit Union was listed
15
      as a creditor with unsecured claims. (see Plaintiff’s Complaint ¶ 14). Plaintiff goes
16

17    on to allege that, thereafter, on September 16, 2019, Defendant “… sent Plaintiff
18
      an initial written communication …” including account information and a
19
      statement indicating that “The entire amount is due, owing, and unpaid…” (see
20

21    Plaintiff’s Complaint ¶ 17).
22
            In Plaintiff’s nearly indecipherable Complaint, he seems to allege
23
      Defendant’s conduct violated the bankruptcy discharge injunction, and in doing so,
24

25    violated provisions of the Fair Debt Collection Practices Act. (see Plaintiff’s
26
      Complaint ¶¶ 23-28).
27

28
                                                -1-
                             Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 5 of 14 Page ID #:43



 1          Defendants deny that they committed any violation of Federal or State Law
 2
      in connection with the collection of this debt. By this motion, Defendants request
 3

 4    that this Court dismiss all claims pled by Plaintiff as Plaintiff fails to state a claim

 5    upon which relief can be granted.
 6
      II.   STANDARD OF REVIEW FOR A MOTION TO DISMISS UNDER
 7

 8    FED. R. CIV. P. 12(b)(6)
 9          A motion to dismiss under Fed. R. Civ. P. 12(b)(6) “tests the legal
10
      sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The
11

12    Supreme Court has articulated the following standard regarding factual allegations
13    that are required to survive dismissal:
14
            While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
15          need detailed factual allegations, a plaintiff’s obligation to provide “grounds
16          of his entitlement to relief” requires more than labels and conclusions, and
            a formulaic recitation of the elements of a cause of action will not do.
17          Factual allegations must be enough to raise a right to relief above the
18          speculative level, on the assumption that all the allegations in the complaint
            are true (even if doubtful in fact).
19

20    Bell Atlantic Corp. v. Twombly 550 U.S. 554, 555 (2007). The court need not
21
      accept as true “threadbare recitals of a cause of action’s elements, supported by
22
      mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
23

24    “[W]here the well pleaded facts do not permit the court to infer more than the mere
25
      possibility of misconduct, the complaint has alleged – but it has not ‘shown’ – ‘that
26
      the pleader is entitled to relief.” Id. at 679. A court need not accept as true
27

28    unreasonable inferences, unwarranted deductions of fact, or conclusory legal
                                                 -2-
                             Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 6 of 14 Page ID #:44



 1    allegations cast in the form of factual allegations. W. Mining Council v. Watt, 643
 2
      F.2d 618, 624 (9th Cir. 1981).
 3

 4    III.   ARGUMENT

 5           Plaintiff’s Complaint fails to state a claim upon which relief can be granted
 6
      for two reasons. Firstly, Plaintiff’s FDCPA claims are foreclosed by the
 7

 8    Bankruptcy Code. Secondly, and in the alternative, Plaintiff’s claims contain no
 9    definite and supporting facts linked to any allegations, Defendant has not been
10
      given sufficient and proper notice of the allegations asserted against it, and
11

12    Plaintiff fails to state a claim for which relief can be granted.
13           A.      PLAINTIFF’S CLAIMS ARE FORECLOSED BY THE
14
                     BANKRUPTCY CODE.
15

16           The effect of a bankruptcy discharge is governed by 11 U.S.C. § 524, which
17    states, in pertinent part:
18
                  “A discharge in a case under this title … (2) operates as an
19                injunction against the commencement or continuation of an
20                action, the employment of process, or an act, to collect,
                  recover or offset any such debt as a personal liability of the
21
                  debtor, whether or not discharge of such debt is waived.”
22
      It has been clearly established in Walls that a discharged debtor is foreclosed from
23

24    bringing an independent cause of action under the FDCPA for violations of the
25
      discharge injunction under the Bankruptcy Code. (see Walls v. Wells Fargo Bank,
26
      N.A., 276 F.3d 502 (9th Cir. 2002)).
27

28
                                                  -3-
                              Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 7 of 14 Page ID #:45



 1          Walls involved a bankrupt debtor who brought an action against her
 2
      mortgage company for attempting to recover a debt that had been discharged. (Id.
 3

 4    at 505). The plaintiff in Walls alleged that the attempt to recover the discharged

 5    debt was in violation of both the FDCPA and § 524 of the Bankruptcy code. (Id.).
 6
      The Ninth Circuit Court of Appeals agreed with the trial court that Congress
 7

 8    intended a bankruptcy court’s finding of contempt to be the remedy for violations
 9    of a bankruptcy discharge order, and stated:
10
                  “The Bankruptcy Code provides its own remedy for
11                violating § 524, civil contempt under § 105. To permit a
12                simultaneous claim under the FDCPA would allow through
                  the back door what Walls cannot accomplish through the
13                front door -- a private right of action. This would circumvent
14                the remedial scheme of the Code under which Congress
                  struck a balance between the interests of debtors and
15                creditors by permitting (and limiting) debtors' remedies for
16                violating the discharge injunction to contempt.” (Id. at 510.)
17
            “Because Walls's remedy for violation of § 524 no matter how cast lies in
18
19    the Bankruptcy Code, her … FDCPA claim is precluded.” (Id. at 511).
20    Additionally, the Bankruptcy Appellate Panel of the Ninth Circuit has recognized a
21
      broad view of a § 524 discharge injunction. Scally v. Ditech Fin., LLC, 2017 WL
22

23    371996, at *16 (S.D. Cal. January 26, 2017) citing In re Gurrola, 328 B.R. 158,
24    175 (B.A.P. 9th Cir. 2005) ("The 524(a) discharge and the discharge injunction are
25
      effective against the world to the full extent of their statutory terms, regardless of
26
27    notice").
28
                                                 -4-
                              Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 8 of 14 Page ID #:46



 1          Therefore, after a bankruptcy discharge, a “debtors protection and remedy
 2
      remain under the Bankruptcy Code.” (Id. at 17, citing Walls, 276 F.3d at 511 (“The
 3

 4    Court concludes that Plaintiff's allegations are dependent on the discharged nature

 5    of the debt and are properly addressed under the remedial scheme provided for in
 6
      the Bankruptcy Code.”); Kibler v. WFS Financial, Inc., No. 00-5217, 2000 WL
 7

 8    1470655, at *10 (C.D. Cal. Sept. 13, 2000) (“[T]his Court does not find an implied
 9    right of action under Section 524. As such, the Court does not permit Plaintiffs to
10
      avoid the consequences of this ruling simply by asserting a claim under the
11

12    FDCPA.”); Goad v. MTC Group, 2010 WL 1407257, (S.D. Cal. April 6, 2010),
13    aff’d, 576 F. App’x 707 (9th Cir. 2014) (“Plaintiff’s FDCPA and RFDCPA claims
14
      clearly depend on the legal status of Plaintiff’s debt and would require the Court to
15

16    determine whether the debt was discharged or not. Therefore, Plaintiff’s claims are
17    precluded.”)).
18
            Here, Plaintiff’s FDCPA claims are, as in Walls and Scally, based on alleged
19

20    violations of 11 U.S.C. § 524. (see Walls, 276 F.3d at 510; see also Scally, 2017
21
      WL 371996, at 8-10.). Plaintiff alleges that Defendant sent him a collection letter
22
      on September 16, 2019, after the debt was purportedly discharged. (see Plaintiff’s
23

24    Complaint ¶ 17). The letter, according to Plaintiff’s allegations, included
25
      information related to an account assigned to Defendant, stated “Your account has
26
      been assigned to our agency. The entire amount is due, owing, and unpaid…”, and
27

28    also included a payment coupon with payment instructions…”. (see Plaintiff’s
                                                -5-
                            Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 9 of 14 Page ID #:47



 1    Complaint ¶¶ 17-18). Plaintiff included no other information related to the
 2
      collection letter or the substance thereof, and alleges no wrongdoing outside of the
 3

 4    alleged violation of the bankruptcy discharge injunction.

 5          Plaintiff’s claims wholly and unequivocally rely on the attempt to collect
 6
      Plaintiff’s allegedly discharged debt. In fact, Plaintiff specifically alleges that
 7

 8    Defendant “… falsely represent[ed] that money is due, although because of the
 9    discharge injunction, it is not…” in support of Plaintiff’s claim that Defendant
10
      violated 15 U.S.C. 1962e. (see Plaintiff’s Complaint ¶ 26). Plaintiff goes on to
11

12    allege that Defendant’s “letter seeking to collect Plaintiff’s debt, while that debt
13    was subject to the bankruptcy discharge injunction, is unfair or unconscionable,” in
14
      support of Plaintiff’s claim that Defendant violated 15 U.S.C. 1962f. (see
15

16    Plaintiff’s Complaint ¶ 28). No allegations were made with respect to violations of
17    any other sections of the FDCPA, and no allegations were made that do not wholly
18
      and unequivocally rely on the alleged violations of the Bankruptcy Code’s
19

20    discharge injunction.
21
            Because no other claims were made by Plaintiff, and because each of the
22
      above claims arise solely out of alleged violations of the Bankruptcy Code’s
23

24    discharge injunction, Plaintiff’s claims individually, and Plaintiff’s complaint as a
25
      whole, should be dismissed without leave to amend, pursuant to the governing
26
      decision in Walls.
27

28    ///
                                                 -6-
                              Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 10 of 14 Page ID #:48



 1          B.     PLAINTIFF FAILS TO STATE A CLAIM UNDER THE FAIR
 2
                   DEBT COLLECTION PRACTICES ACT 15 U.S.C. § 1692.
 3

 4          It is clear that all of Plaintiff’s claims are based on Defendant’s alleged

 5    violation of the bankruptcy discharge injunction, and must be dismissed on those
 6
      grounds, however, even, assuming arguendo, that Plaintiff’s claims are not based
 7

 8    on Defendant’s alleged violation of the bankruptcy discharge injunction, Plaintiff
 9    has still failed to state a claim upon which relief can be granted.
10
            To state a claim under the FDCPA, a Plaintiff must allege that: (1) the
11

12    plaintiff is the object of debt collection activity; (2) the debt at issue is a consumer
13    debt; (3) the defendant is a debt collector as defined by the FDCPA; and (4) the
14
      defendant has engaged in an act or omission prohibited by the FDCPA. Robinson
15

16    v. Managed Accounts Receivables Corp., 654 F. Supp 2d 1051, 1057 (C.D. Cal.
17    2009).
18
            In order to determine whether an act or omission is prohibited by the
19

20    FDCPA, the “least sophisticated consumer standard” is used. Donohue v. Quick
21
      Collect, Inc., 592 F.3d 1027, 1033 (9th Cir. 2010). Under the "least sophisticated
22
      consumer standard,” FDCPA liability is predicated upon whether "genuinely
23

24    misleading statements that may frustrate a consumer's ability to intelligently
25
      choose his or her response" were made by the Defendants. Id. At 1034.
26
      Specifically, the "least sophisticated consumer standard,” requires an objective
27

28    analysis that considers whether "the least sophisticated debtor would likely be
                                                 -7-
                             Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 11 of 14 Page ID #:49



 1    misled by a communication." Id. at 1033 (see Guerrero v. RJM Acquisitions LLC,
 2
      499 F.3d 926, 934 (internal quotation marks omitted) (stating this standard applies
 3

 4    to §§ 1692d, 1692e, and 1692f); see also Wade v. Reg'l Credit Ass'n, 87 F.3d 1098,

 5    1099-1100 (9th Cir. 1996); Swanson v. S. Or. Credit Serv., Inc., 869 F.2d 1222,
 6
      1227 (9th Cir. 1988)).
 7

 8           Plaintiff’s Complaint seems to allege, inter alia, violations by Defendants
 9    under 15 U.S.C. § 1692e, and 15 U.S.C. § 1692f. (Complaint ¶ 58). 15 U.S.C. §
10
      1692e states that “A debt collector may not use any false, deceptive, or misleading
11

12    representation or means in connection with the collection of any debt.” 15 U.S.C. §
13    1692f states that “A debt collector may not use unfair or unconscionable means to
14
      collect or attempt to collect any debt.” To properly state a claim for a violation of
15

16    15 U.S.C. § 1692e, and 15 U.S.C. § 1692f, Plaintiff must allege facts sufficient to
17    show that Defendants’ communications would be likely to mislead the “least
18
      Sophisticated Consumer.”
19

20           In support of his allegations under this section, Plaintiff, throughout his
21
      complaint, relies nearly entirely on vague conclusory statements that amount to
22
      nothing more than legal conclusions, “unreasonable inferences, [and] unwarranted
23

24    deductions” that Twombly, Iqbal, and their progeny have attempted to curtail. In
25
      fact, Plaintiff’s substantive allegations under his FDCPA claims consist of two
26
      sentences. In support of his allegation that Defendant violated 15 U.S.C. § 1692e,
27

28    plaintiff states:
                                                 -8-
                             Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 12 of 14 Page ID #:50



 1              “TBSC’s letter is objectively false and misleading in that it
 2              misrepresented the legal status of Plaintiff’s debt by, inter
                alia, falsely representing that money is due, although
 3              because of the discharge injunction, it is not; violating 15
 4              U.S.C. § 1692e(2)(A) and e(10).” (see Plaintiff’s Complaint
                ¶ 26).
 5

 6    No other substantive allegations are made with respect to any violation of 15

 7    U.S.C. § 1692e. Additionally, Plaintiff’s improper legal conclusion that “TBSC’s
 8
      letter is objectively false” appears to be premised on a decision in the 7th Circuit
 9

10    where the court discussed the automatic bankruptcy stay (11 U.S.C. § 362) and its
11    relationship to the FDCPA, which is non-binding and wholly inapplicable as it has
12
      not been alleged that Defendant violated the automatic bankruptcy stay. (see
13

14    Plaintiff’s Complaint ¶ 25; see also Randolph v. IMBS, Inc., 368 F.3d 726 (7th Cir.
15    2004).)
16
             In support of his allegation that Defendant violated 15 U.S.C. § 1692e,
17

18    plaintiff states:
19              “TBSC’s letter seeking to collect Plaintiff’s debt, while that
20              debt was subject to the bankruptcy discharge injunction, is
                unfair and, as a result, violates 15 U.S.C. § 1692e.” (see
21
                Plaintiff’s Complaint ¶ 28).
22
             No other substantive allegations are made with respect to any violation of 15
23

24    U.S.C. § 1692e. These vague conclusory statements amount to nothing more than
25
      the legal conclusions, “unreasonable inferences, [and] unwarranted deductions”
26
      that Twombly, Iqbal, and their progeny have attempted to curtail. (see Watt, 643
27

28    F.2d at 624).
                                                -9-
                            Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 13 of 14 Page ID #:51



 1              Therefore, even if, assuming arguendo, Plaintiff’s claims are not foreclosed
 2
      by the Bankruptcy Code, Plaintiff’s claims must be dismissed because there are no
 3

 4    definite and supporting facts linked to his allegations, Defendant has not been

 5    given sufficient and proper notice of the allegations asserted against it, and
 6
      Plaintiff fails to state a claim for which relief can be granted. Plaintiff’s unfounded
 7

 8    assertions are fatally flawed under the Rule 12(b)(6) pleading standard.
 9              Further, Plaintiff’s claim appears to have been brought for an improper
10
      purpose under Fed. R. Civ. P. 11(b)(1) where evidence exists (and is in Plaintiff’s
11

12    possession) that no such violation could possibly have occurred.
13    VIII. CONCLUSION
14
                Because Plaintiff’s claims are foreclosed by the Bankruptcy Code’s
15

16    discharge injunction enforcement mechanism, Plaintiff’s complaint should be
17    dismissed, in its entirety, with prejudice. Moreover, Plaintiff’s complaint should
18
      also be dismissed in its entirety as all of Plaintiff’s claims fail to state a claim upon
19

20    which relief can be granted.
21
                Plaintiff should not be entitled to leave to amend the Complaint because as
22
      stated above, there is no likelihood that facts exists which would entitle Plaintiff
23

24    relief.
25
      DATED: October 28, 2019                              /s/ Christopher Stapleton
26                                                            Christopher Stapleton
                                                              Attorney for Defendant,
27
                                                              The Best Service Company,
28                                                            Inc.
                                                  -10-
                               Memorandum of Points and Authorities
     Case 5:19-cv-01868-JGB-KK Document 12 Filed 10/28/19 Page 14 of 14 Page ID #:52



 1                                  CERTIFICATE OF SERVICE
 2
             I, the undersigned, certify and declare that I am over the age of 18, employed in
 3    the County of Los Angeles, State of California, and not a party to the above-entitled
      cause. My business address is 6700 S. Centinela Ave., 3rd. Floor, Culver City, CA
 4    90230. On October 28, 2019, I served a true copy of:
 5
      DEFENDANT THE BEST SERVICE COMPANY, INC.’S NOTICE OF
 6    MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT UNDER
 7    F.R.C.P. 12(b)(6); MEMORANDUM OF POINTS AND AUTHORITIES

 8    on the below interested parties in this action by use of the Court’s CM/ECF
 9    Electronic Filing System.
10    Nicholas M Wajda
      Wajda Law Group APC
11
      11400 West Olympic Boulevard Suite 200M
12    Los Angeles, CA 90064
      310-997-0471
13    Fax: 866-286-8433
      Email: nick@wajdalawgroup.com
14

15
      by causing the documents listed above to be filed electronically using the Court’s
16    Electronic Filing System which constitutes service, pursuant to L.R. 5-3.2.2 of the
17    above-titled Court, upon the counsel on the service list.

18          I declare under penalty of perjury under the laws of the United States of
19    America that I am a member of the Bar of this Court and that the foregoing is true
      and correct.
20

21    Dated: October 28, 2019
                                                              /s/ Christopher Stapleton
22                                                                Christopher Stapleton
23

24

25

26
27

28

                                       PROOF OF SERVICE
